Action to recover upon check for $1,000, drawn by defendant and payable to order of plaintiff. The bank on which the check was drawn, in compliance with instructions of defendant, subsequent to its delivery, refused to pay same upon its presentation by plaintiff. Thereupon plaintiff commenced this action to recover of defendant, drawer of the check, the amount thereof.
Issues submitted to the jury, presenting matters upon which defendant relied in defense of plaintiff's recovery, were answered adversely to defendant's contentions.
From judgment upon the verdict, defendant appealed to the Supreme Court.
In his brief filed in this Court, counsel for defendant, who appealed from the judgment of the Superior Court, abandoned his exceptions Nos. 2, 4, and 5.
The remaining exceptions upon which assignments of error are based have been duly considered. They present no questions of law which *Page 853 
require discussion. They cannot be sustained. Issues tendered by defendant present the question as to whether or not there was a novation of the contract between plaintiff and defendant with respect to the sale of defendant's land by plaintiff. The jury has found that there was such novation, and that neither plaintiff nor defendant is entitled to recover damages for breach of the contract as found by the jury. Upon these findings, plaintiff is entitled to recover upon the check, drawn by defendant and delivered to plaintiff after the sale, in settlement of the amount due in accordance with the terms of the contract.
The judgment is affirmed. We find
No error.